TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00479-CV


Jeffery Lee Hoyle, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 14,049, HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Jeffery Lee Hoyle appeals a final judgment that was signed on May 29, 2007. 
Because Hoyle's notice of appeal was not timely filed, this Court does not have jurisdiction over the
appeal.  Notice of appeal was due 30 days from the date of the decree.  Tex. R. App. P. 26.1.  Notice
of appeal in this case was not filed until August 21, 2007.  Hoyle contends that he received late
notice of the trial court's judgment on August 3, 2007.  Late notice of judgment may be used to
extend appellate filing deadlines.  Tex. R. App. P. 4.2.  However, in order to benefit from the
extended deadlines for late notice of judgment, a party must first prove in the trial court, on sworn
motion and notice, the date the party first received notice of the judgment.  Tex. R. Civ. P. 306a.5. 
Such motion must be filed in the trial court within the court's plenary power counted from the date
of actual notice.  Grondona v. Sutton, 991 S.W.2d 90, 92 (Tex. App.--Austin 1998, pet. denied). 
No such motion has been filed in this case, and because more than 30 days have elapsed since the
date of actual notice, the trial court no longer has plenary power.  See Tex. R. Civ. P. 329b(d). 
Because the notice of appeal was not timely filed, this appeal is dismissed for want of jurisdiction.

____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   January 15, 2008